DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  
                                          Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 04/30/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
                                                          Drawings 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the pump of claim 4 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
                                 
                                     Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 “a cooling device”, in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a cooling device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “a cooling” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification does not shows that the corresponding structure in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f
) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
                                         
                                      Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to disclose the corresponding “Cooling device”, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function

                                      Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16-17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding amended claim 16 the newly added limitation, "wherein an antenna in communication with the RAN device is not cooled" (emphasis added), do not contain any support in the application as filed, which includes the originally filed specification, claims or drawings. 
Regarding amended claim 17 the newly added limitation, "wherein the radio antenna is not cooled" (emphasis added), do not contain any support in the application as filed, which includes the originally filed specification, claims or drawings.
Therefore the subject matter were not properly described in the originally filed specification, claims or drawings and therefore fails to comply with the written description requirement and is deemed to be new matter.
               	
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 7 is missing an end period which is indefinite.
Claim 11 recites the limitation “a cooling device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and
clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly
(b)    recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.

                  
                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 13-14 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Livni (US 2002/0069660) in view of Yazawa (US 2005/0280994).
In regards to claim 1, Livni discloses a system (10, base station antenna system; refer to Fig. 1) for cooling (via cooling system 12) of a Radio Access Network (RAN) device (telecommunication equipment is being considered as radio access network; refer to abstract) comprising: a nozzle (an ejector assembly 24 having nozzles 26; Fig. 1) disposed proximate (near) the RAN device to be cooled; a fluid conduit (30) in fluid communication with the nozzle (24/26); a fluid supply (i.e. air from the atmosphere through a serviceable inlet filter 57 or other fluid, refer to par. 44; Fig. 5) coupled to the fluid conduit (30) and providing fluid to the fluid nozzle (24/26)

      Yazawa teaches an electronic device cooling apparatus (100; Figs. 2 and 8) comprises a nozzle control system (emission control unit 160 controls the nozzle
unit 184, refer to par. 70; Fig. 8) configured to actuate the nozzle to cause fluid to emerge from the nozzle (refer to par. 11, wherein which actuates a coolant introduced into the nozzle unit to emit the coolant through the cooling nozzles), thereby providing a fluid mist (emitted as a jet stream) to cool the air surrounding at least a part of the RAN device to be cooled (i.e. electronic device 200). 
        It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided Livni with a nozzle control system configured to actuate the nozzle to cause fluid to emerge from the nozzle as taught by       Yazawa in order to provide optimal control of the cooling nozzles (refer to par. 29 of Yazawa). 
In regards to claim 2, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Livni discloses wherein the fluid comprises a gas (air source from atmosphere, refer to par. 7) or a liquid.  
In regards to claim 4, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Livni discloses further comprising a fluid pump (56, compressing structure is being considered a fluid pump) disposed between the fluid supply (i.e. air from the atmosphere through a serviceable inlet filter 57; Fig. 5) and the fluid conduit (30) for moving the fluid from the supply to the nozzle (24/26) via the fluid conduit (30).  
In regards to claim 8, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly disclose the nozzle control system comprises a microcontroller based control system, a base station based control system or an Internet of things (IoT) device based control system. 
Yazawa teaches wherein the nozzle control system (182) comprises a microcontroller based control system (i.e. Micro Electro Mechanical System, refer to par. 61), a base station based control system or an Internet of things (IoT) device based control system.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Livni to configure the nozzle control system to have a microcontroller based control system as taught by Yazawa in order to provide optimal control of the cooling nozzles (refer to par. 29 of Yazawa). 
In regards to claim 9, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach the nozzle control system is controlled based on time of day, radio usage, Central Processor Unit (CPU) usage, power usage, predicted power usage, measured outdoor temperature, measured telecommunication equipment temperature, data analytics, observed statistical patterns or predicted statistical patterns.
Yazawa teaches wherein the nozzle control system (182) is controlled based on time of day, radio usage, Central Processor Unit (CPU) usage, power usage, predicted power usage, measured outdoor temperature, measured telecommunication equipment (refer to par. 67, wherein measured electronic device temperature via temperature sensors 246 that are embedded at their respective units in the electronic device 200 and refer to par. 76, wherein a jet of coolant may be emitted to the unit for a short period of time for a try to see the change in temperature in order to determine the subsequent control; also refer to pars. 75 and 84), data analytics, observed statistical patterns or predicted statistical patterns.  
        It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Livni by reprograming the nozzle control system to be controlled based on measured telecommunication equipment temperature as taught by Yazawa in order to provide optimal control of the cooling nozzles (refer to par. 29 of Yazawa). 
In regards to claim 13, Livni as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, Livni discloses wherein the power usage is predicted by a controller node (Control equipment 20), (refer to par. 52, wherein the power resistors 106 allow the amount of heat input to the heat exchanger 100 to be predetermined and controlled, for example refer to par. 53, wherein heat load from the power resistors 106 being 147 watts) and instructions to operate the nozzle control system based on the power usage are sent to a base station (i.e. base station antenna system, refer to par. 30), the base station comprising the telecommunications equipment to be cooled (pars. 52-54 indicates that operate the nozzle control system such as volume flow rate and speed of fluid air through the channels and through the ejectors based on the power usage of power resistors 106).  
In regards to claim 14, Livni as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, Livni discloses wherein the power usage is measured at the telecommunications equipment to be cooled (refer to par. 52, wherein the power resistors 106 allow the amount of heat input to the heat exchanger 100 to be predetermined and controlled, for example refer to par. 53, wherein heat load from the power resistors 106 being 147 watts) and sent to a controller node (20).  
In regards to claim 16, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Livni discloses wherein an antenna in communication with the RAN device is not cooled (refer to pars. 4 and 6, wherein cooling high power electronic equipment of active cellular communication base station antennas).                                          

Claim 5 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Livni (US 2002/0069660) in view of Yazawa (US 2005/0280994), further in view of Tansley (US 2016/0029515).
In regards to claim 5, Livni as modified meets the claim limitations as disclosed in the rejection of claim 4, but fails to explicitly disclose wherein the fluid pump is solar powered.  
         Tansley teaches an apparatus (10; Fig. 2) arranged to cool a telecommunications base station wherein a cooling element (14) is solar powered including a fluid pump (26).  
         It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Livni with a solar (refer to par. 43 of Tansley). 

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Livni (US 2002/0069660) in view of Yazawa (US 2005/0280994), further in view of ZHENG et al. (CN201653208, see attachment).
In regards to claim 6, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly disclose wherein the fluid supply comprises a fluid storage tank.  
       ZHENG teaches a heat exchange system (refer to Fig. 3) wherein a fluid supply (water in tank 14) comprises a fluid storage tank (14, water tank). 
       It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Livni with a fluid storage tank of ZHENG in order to ensure that the temperature in the equipment room is always maintained at predetermined temperature without being affected by atmospheric or outdoor temperature changes (refer to page 7, lines 263-264 of ZHENG). 
In regards to claim 7, Livni as modified meets the claim limitations as disclosed in the rejection of claim 6, but fails to explicitly disclose wherein the fluid storage tank is disposed underground.
      ZHENG teaches a heat exchange system (refer to Fig. 3) wherein the fluid storage tank (14) is disposed underground (refer to page 7, line 248, wherein an underground water tank 14 buried in the ground).
(refer to page 7, lines 263-264 of ZHENG). 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Livni (US 2002/0069660) in view of Yazawa (US 2005/0280994), further in view of Schalaster (US 2019/0049922).
In regards to claim 10, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly disclose, where a misting shape and pressure is software controlled.  
       Schalaster teaches a fluid feeding device where the misting shape and pressure is software controlled (refer to par. 24, wherein software is used, which enables at least one basic shape of an outlet nozzle to be provided from a storage medium and/or via a communication connection).  
       It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify the modified Livni to configure a misting shape and pressure to be software controlled as taught by Schalaster in order to provide a technical approach for effective cooling and/or lubricating of machining (refer to par. 9 of Schalaster).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Livni (US 2002/0069660) in view of Yazawa (US 2005/0280994), further in view of Havey et al. (US 5943211).
In regards to claim 11, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly disclose discloses further comprising a cooling device disposed between the fluid supply and nozzle to cool the fluid before the fluid is emitted by the nozzle.  
        Havey teaches discloses a cooling systems for electronic systems (refer to Fig. 6) wherein a cooling device (1000, an external cooler) disposed between the fluid supply (i.e. reservoir 60 with pump 70) and nozzle (50/80, atomizer with spray chamber) to cool the fluid before the fluid is emitted by the nozzle (50/80), (refer to from col.5, line 65 to col.6, line 1).
       It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify the modified Livni to configure a cooling device that is disposed between the fluid supply and nozzle to cool the fluid before the fluid is emitted by the nozzle as taught by Havey in order to achieve additional cooling as heat loads continue to increase due to increasing wattage of electronic components (refer to from col.5, line 65 to col.6, lines 1-3 of Havey).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Livni (US 2002/0069660) in view of Yazawa (US 2005/0280994), further in view of Lenk (US 2006/0005621).
In regards to claim 12, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Livni discloses further comprising: a telecommunications mast (16, a support structure such as mast refer to par. 30) having a radio antenna (14, antenna subsystem) disposed thereon (refer to par. 29), wherein the fluid conduit (30) is located below the radio antenna (14), (refer to Fig. 1) to be cooled, the fluid conduit (30), the radio antenna (14) and the RAN device (106) to be cooled in mechanical communication with the telecommunications mast (note: that to be cooled in mechanical communication with the telecommunications mast is being interpreted as the components being mechanically connected during the cooling process, refer to par. 30).
Livni as modified fails to explicitly teach wherein the fluid conduit (30) being located above the RAN device (106) to be cooled.  
           Lenk discloses a system (refer to Figs. 1-3) for cooling of RAN device(an (components of the antenna that heat up; par. 11; Figs. 1-3),) wherein the fluid conduit (fluid line 21) is located below the radio antenna (2, antenna transmitter/receiver), (refer to Fig. 3) and above RAN device(i.e. at least portion of antenna rod 3 that is positioned above the ring of tubing 24 is being considered a piece of telecommunication equipment) to be cooled (note: that the location above or below is being considered as in terms of either from top to bottom or bottom to top of an antenna assembly of Fig. 3).
        It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify the modified Livni to configure the fluid conduit to be located above the RAN device(2, 3) of the antenna that heat up via different fluid lines (20-24), (refer to abstract of Lenk).

Claims 15 and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Lenk (US 2006/0005621) in view of Yazawa (US 2005/0280994).
In regards to claim 15, Lenk discloses a system (refer to Figs. 1-3) for cooling of a Radio Access Network (RAN) device (components of the antenna that heat up; par. 11; Figs. 1-3), comprising: a ring of tubing (i.e. ring of lines 21 and 22 that is connected to ring jet 24, refer to par. 39), positioned below at least one radio antenna (2, antenna transmitter/receiver) and above the RAN device to be cooled (refer to par. 11, wherein for supplying a cooling medium to the components of the antenna that heat up), (note: that the location above or below is being considered as in terms of either from top to bottom or bottom to top of an antenna assembly of Fig. 3), the ring of tubing (24) and the at least one radio antenna (2) and the RAN device to be cooled being affixed to a telecommunications mast (i.e. connecting piece 6 and wall 19); a sprinkler (i.e. one or more jet portion of ring piping) physically coupled to the ring of tubing and configured to receive water (via lines system lines 21-22, refer to par. 39) from the ring of tubing; and a water supply (20, vessel) coupled to the ring of tubing (21/22/24) and located in a location protected from solar heating (via a domed vessel cover, refer to par. 34).  
        Lenk doesn’t explicitly disclose a sprinkler control system configured to actuate the sprinkler to cause water to emerge from the sprinkler, thereby creating mist in the vicinity of the radio device to be cooled.
(100; Figs. 2 and 8) comprises a sprinkler control system (emission control unit 160 controls the nozzle
unit 184, refer to par. 70; Fig. 8) configured to actuate the sprinkler to cause water to emerge from the sprinkler (refer to par. 11, wherein which actuates a coolant introduced into the nozzle unit to emit the coolant through the cooling nozzles), thereby creating mist (emitted as a jet stream) in the vicinity of the radio device to be cooled (i.e. electronic device 200 to be cooled). 
       It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided Lenk with a sprinkler control system that configured to actuate the sprinkler to cause water to emerge from the sprinkler as taught by Yazawa in order to provide optimal control of the cooling nozzles (refer to par. 29 of Yazawa). 
In regards to claim 17, Lenk as modified meets the claim limitations as disclosed in the rejection of claim 15. Further, Lenk discloses wherein the radio antenna is not cooled (refer to par. 11, wherein the components of the antenna that heat up being cooled).                                          

                                               Response to Arguments
Applicant's arguments filed on 02/10/2021 have been considered but are not persuasive.
Applicant argued on page 6 that: a "cooling device" is well known in the art by one of ordinary skill in the art and therefore does not require further definition.
In response: "cooling device" is not well known because a generic placeholder (device) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Therefore, the rejection under under 35 U.S.C. § 112 (a) and (b) are maintained.
Applicant further argued on page 6 that: Livni's recitation of a stream of air does not read on the term "mist". Accordingly, in view of the above, amended claim 1 is allowable over Livni and Yazawa. 
In response: it is noted in the above rejection that, as a supporting reference, Yazawa teaches an electronic device cooling apparatus (100; Figs. 2 and 8) comprises a nozzle control system (182, a drive unit drives a nozzle unit 184, refer to Fig. 8) to actuate the nozzle to cause fluid to emerge from the nozzle (refer to par. 11, wherein which actuates a coolant introduced into the nozzle unit to emit the coolant through the cooling nozzles), thereby providing a fluid mist (emitted as a jet stream) to cool the air surrounding at least a part of the RAN device to be cooled (i.e. electronic device 200). 
In regards to claims 5-7 and 10-12, there is no specific arguments present.
In regards to the arguments of claim 15 that the radio antenna not being intended to be cooled:
In response: it is noted that Lenk does not teach the antenna being cooled, instead Lenk teaches that the components of the antenna that heat up being cooled (refer to par. 11).
                                                           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763